This is a proceeding by the City of *833Newburgh and others under article 78 of the CPLR, against the Presiding Justice of this court and other Judges, for a judgment declaring null and void this court’s order dated February 4, 1971, signed by the Presiding Justice, which directs that certain court terms of the Supreme Court in Orange County shall be held in the Town of Goshen instead of at the courthouse in the City of Newburgh. The proceeding is dismissed, without costs. There was ample power for the making of the challenged order (Judiciary Law, §§ 86, 214, 216; N. Y. Const., art. VI, §§ 1, 28). The statute (L. 1798, ch. 93) relied upon by the petitioners has no application. The courts named in that statute are no longer in existence; the statute does not apply to the Supreme Court; and, in any event, as indicated in the cited sections of the Judiciary Law, the Legislature has subsequently enacted other statutes empowering the several Appellate Divisions to determine the times and places for the holding of the terms of the Supreme Court. Moreover, this proceeding against the Presiding Justice and other Judges individually named has been brought against the wrong parties (see Judiciary Law, § 235, subd. 2). Hopkins, Acting P. J., Munder, Martuseello, Latham and Shapiro, JJ., concur.